162 S.E.2d 102 (1968)
1 N.C. App. 567
STATE of North Carolina
v.
Forrest Lee JETTON.
No. 68SC184.
Court of Appeals of North Carolina.
July 10, 1968.
*104 T. W. Bruton, Atty. Gen., by William W. Melvin, Asst. Atty. Gen., and T. Buie Costen, Staff Atty., Raleigh, for the State.
Charles B. Merryman, Jr., Charlotte, for defendant appellant.
BROCK, Judge.
Defendant assigns as error that the trial judge restricted his cross-examination of the State's witness Danny Cowan as to the ownership of the stolen vehicle.
In his cross-examination the defendant's counsel sought to elicit a second time that the title to the vehicle in question was registered in the name of some person in South Carolina.
The witness had already testified that the vehicle title was registered in the name of someone in South Carolina, and the trial judge stated that he was sustaining the objection to the second inquiry because of repetition. Clearly the defendant was not prejudiced by not being allowed to have the witness repeat his testimony. It is the duty of the trial judge to restrict counsel from unnecessary examination or cross-examination of witnesses. This assignment of error is without merit and is overruled.
The defendant assigns as error that the trial judge restricted his cross-examination of the State's witness L. M. Hatchell with respect to his identification of the defendant as the driver of the vehicle.
Defendant's counsel had cross-examined the witness completely with respect to the occupants of the vehicle, and, when he undertook to do the same thing again, the trial judge sustained the solicitor's objection. This assignment of error is without merit and is overruled.
The defendant assigns as error that the trial judge allowed the State to offer hearsay testimony. The State's witness T. N. Kiser testified as to what the State's witness L. M. Hatchell had told him in the presence of the defendant in the interrogation. The witness Hatchell had already testified to the same thing and had been extensively cross-examined by defendant's counsel. Also, upon defendant's objection to the hearsay testimony the trial judge correctly instructed the jury that it was being admitted for corroborative purposes only. This assignment of error is without merit and is overruled.
The defendant assigns as error that the trial judge overruled his motion for judgment as of nonsuit. It is established in this State that, upon a motion for nonsuit in a criminal case, the evidence must be taken in a light most favorable to the State and the Court must give the State the benefit of every reasonable inference which arises from the evidence. State v. Bridgers, 267 N.C. 121, 147 S.E.2d 555.
The State's evidence tended to show that the automobile in question was owned by and was in the lawful possession of Commercial Credit Corporation; that the automobile was taken from the premises of Commercial Credit Corporation without its permission or consent; that the defendant was in possession and control of the automobile in question when apprehended by the police; and that defendant had no evidence of ownership of the automobile in question. The case was submitted to the jury by the trial judge upon instructions concerning "recent possession." This assignment of error is overruled.
The defendant excepted to and assigned as error a portion of the judge's charge relative to lawful possession by Commercial Credit Corporation, but this exception and assignment of error is not *105 brought forward and argued in his brief. It is therefore deemed abandoned. Rule 28, Rules of Practice in the Court of Appeals of North Carolina. Nevertheless, we have examined the judge's charge in this respect and find it to contain no prejudicial error.
In the defendant's trial we find
No error.
MALLARD, C. J., and PARKER, J., concur.